     Case 2:20-cv-00258 Document 27 Filed 08/04/20 Page 1 of 8 PageID #: 184



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


MEARLENE THOMPSON,

                            Plaintiff,

v.                                            CIVIL ACTION NO. 2:20-cv-00258

INTEC COMMUNICATIONS, LLC, et al.,

                            Defendants.


                        MEMORANDUM OPINION AND ORDER

          Pending before the court is a Motion to Dismiss, [ECF No. 7], filed by

Defendants       Cebridge    Acquisition,   LLC   (“Cebridge”)   d/b/a/   Suddenlink

Communications; Cequel Communications, LLC; Cequel III Communications I, LLC

d/b/a/ Suddenlink; Cequel III Communications II, LLC d/b/a/ Suddenlink

Communication; and Universal Cable Holding, Inc. (“Universal”) d/b/a Suddenlink

Communications. As they are in the Complaint, these Defendants are collectively

referred to as “Suddenlink Entities.” Plaintiff has responded, [ECF No. 12].

Defendants Suddenlink Entities have replied, [ECF No. 15], and the Motion is now

ripe for adjudication. For the reasons that follow, the Motion is DENIED.

     I.      Background
          This case arises out of a car accident on Route 94, in Kanawha County. See

Compl. Ex. A [ECF No. 1—1] ¶ 4. The suit was originally filed in the Circuit Court of

Kanawha County but was removed on the basis of diversity jurisdiction on April 13,

2020. [ECF No. 1].
   Case 2:20-cv-00258 Document 27 Filed 08/04/20 Page 2 of 8 PageID #: 185



      The Complaint alleges that on November 14, 2019, Plaintiff was riding as a

passenger in a motor vehicle when the vehicle was struck in a head on collision by a

minivan owned and operated by Jamel Whitehurst. Compl. Ex. A [ECF No. 1—1] ¶

2–4. The vehicle was allegedly being used by Whitehurst to “do cable installations for

the cable system known as Suddenlink, and its affiliated defendants doing business

as Suddenlink.” Id. at ¶ 5. The Complaint alleges that Whitehurst illegally passed a

large coal truck on a double yellow line, “i.e. no passing zone” and struck Plaintiff’s

vehicle, which was travelling in the opposite direction, head-on. Id. at ¶ 6.

      According to the Complaint, “Whitehurst did not, and does not, have a business

license nor general liability insurance in the State of West Virginia” Id. at ¶ 5

Plaintiff further claims that “Whitehurst was not a legitimate sub-contractor to

anyone, and the level of control exerted shows him to be a deemed employee of all the

other defendants.” Id. Plaintiff states that the county commission of Kanawha

County, West Virginia, has a franchise agreement with Defendant Cebridge

Acquisition, LLC (d/b/a/ Suddenlink Communication) to “operate and repair a cable

system in, over, along an under county roads and appropriate rights-of-way in the

franchise area for the purpose of providing a cable service.” Id. at ¶ 9.

      Plaintiff brings claims against the following Defendants: James Whitehurst;

Intec Communications, LLC (“Intec”); STL Installers, LLC (“STL”); and Suddenlink

Entities.

      Count I of the Complaint alleges gross negligence against Defendant

Whitehurst. Id. at ¶¶ 1–9. Count II of the Complaint alleges negligence in “failing to



                                           2
   Case 2:20-cv-00258 Document 27 Filed 08/04/20 Page 3 of 8 PageID #: 186



properly train and supervise” Defendant Whitehurst and vicarious liability for the

negligence of Defendant Whitehurst against Defendant Intec. Id. at ¶ 17. Count II

also claims that Defendant Intec’s “operations on behalf of Suddenlink in the State of

West Virginia were unlawful at the time of this accident as Intec was not admitted to

do business in this State until January 25, 2018.” Id. at ¶ 19. Count III of the

Complaint alleges negligence in “failing to properly train and supervise” Defendant

Whitehurst and vicarious liability for Defendant Whitehurst negligence against STL.

Id. at ¶ 30. The Complaint also claims that STL was never authorized to do business

in West Virginia. Id. at ¶ 29. Count IV of the Complaint alleges that Suddenlink

Entities are vicariously liable for the negligent and/or reckless actions of Defendants

Whitehurst, Itec and STL. Id. at 44–46. Count IV claims liability against Suddenlink

based on a theory of joint venture. Id. at ¶ 43.

         Now, Defendants Suddenlink Entities move to dismiss Plaintiff’s Complaint

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

   II.      Legal Standard
         Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). “When ruling on a motion to dismiss, courts must accept as true all of the

factual allegations contained in the complaint and draw all reasonable inferences in

favor of the plaintiff.” Farnsworth v. Loved Ones in Home Care, LLC, No. 2:18-CV-

01334, 2019 WL 956806, at *1 (S.D.W. Va. Feb. 27, 2019) (citing E.I. du Pont de

Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)).



                                           3
   Case 2:20-cv-00258 Document 27 Filed 08/04/20 Page 4 of 8 PageID #: 187



      To survive a motion to dismiss, the plaintiff’s factual allegations, taken as true,

must “state a claim to relief that is plausible on its face.” Robertson v. Sea Pines Real

Estate Co., 679 F.3d 278, 288 (4th Cir. 2012) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). The plausibility standard is not a probability requirement, but “asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). Although “the

complaint must contain sufficient facts to state a claim that is plausible on its face, it

nevertheless need only give the defendant fair notice of what the claim is and the

grounds on which it rests.” Hall v. DIRECTV, LLC, 846 F.3d 757, 777 (4th Cir. 2017).

Thus, “a complaint is to be construed liberally so as to do substantial justice.” Id.

      In reviewing the sufficiency of a complaint pursuant to Rule 12(b)(6), a court

is generally limited to the allegations contained within the “four corners” of the

pleading and “documents incorporated into the complaint by reference.” Katyle v.

Penn Nat’l Gaming, Inc., 637 F.3d 462, 466 (4th Cir.2011) (citation omitted); see also

CACI Int’l, Inc. v. St. Paul Fire & Marine Ins. Co., 566 F.3d 150, 154 (4th Cir. 2009).

Consideration of extrinsic evidence converts a motion to dismiss into a motion for

summary judgment. Fed. R. Civ. P. 12(d). In this case, Plaintiff relies upon extrinsic

evidence, presenting to the court a “Franchise Agreement” between Cebridge d/b/a

Suddenlink Communications and the Kanawha County Commission. At this stage in




                                            4
    Case 2:20-cv-00258 Document 27 Filed 08/04/20 Page 5 of 8 PageID #: 188



the proceedings, I review only the Complaint and therefore do not consider the

“Franchise Agreement.” 12

    III.   Discussion

       Defendants Suddenlink Entities petition for dismissal, arguing that Plaintiff

failed to state a claim against them because the Complaint does not plausibly allege

a joint venture. I disagree and find that dismissal at this stage in the litigation would

be premature.

       “The law presumes that two separately incorporated businesses are separate

entities and that corporations are separate from their shareholders.” Syl pt. 3,

Southern Elec. Supply Co. v. Raleigh County Nat’l Bank, 320 S.E.2d 515 (W. Va.

1984). “The corporate form will never be disregarded lightly.” S. States Co-op., Inc.

v. Dailey, 280 S.E.2d 821, 827 (W. Va. 1981). “The mere showing that one corporation

is owned by another or that they share common officers is not a sufficient justification

for a court to disregard their separate corporate structure.” Id. To disregard the



1 Defendants also argue that the Franchise Agreement is irrelevant because it was
dated and executed on July 18, 2019 and “[p]er the Plaintiff’s Complaint, the subject
accident occurred on November 14, 2017.” The Complaint makes contradictory
statements about when the accident occurred. Confusingly, the Complaint plainly
states that the accident occurred on “November 14, 2019,” which would obviously be
after the execution of the “Franchise Agreement.” Pl.’s Compl. Ex. A [ECF No. 1–1] ¶
2. Yet the Complaint also states that “Intec obtained workers compensation coverage
in West Virginia as of December 18, 2017… i.e. after the subject accident but prior to
being licensed in the State…” Id. at ¶ 20.

2 The Complaint makes several references to the Franchise Agreement. Although I
do not consider the Franchise Agreement itself as evidence, I accept as true the
factual assertions about the agreement made in the Complaint, as is required by the
Rule 12(b)(6) standard. See Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly,
550 U.S. 544, 556 (2007)).
                                           5
    Case 2:20-cv-00258 Document 27 Filed 08/04/20 Page 6 of 8 PageID #: 189



corporate form, “it must be shown that the corporation is so organized and controlled

as to be a mere adjunct or instrumentality of the other.” Id.

      Separate corporate entities, however, can be held liable for the actions of each

other in certain circumstances, such as in a joint venture. See Armor v. Lantz, 535

S.E.2d 737, 742 (W. Va. 2000). Under West Virginia law, “a joint venture ‘is an

association of two or more persons to carry out a single business enterprise for profit,

for which purpose they combine their property, money, effects, skill, and knowledge.

It arises out of a contractual relationship between the parties. The contract may be

oral or written, express or implied.’” Id. (citing Syl. pt. 2, Price v. Halstead, 177 W.Va.

592, 355 S.E.2d 380 (1987)). A joint venture relates to a single business transaction,

as opposed to a partnership, which relates to a general business. Id. Like a

partnership though, the members of a joint venture are “jointly and severally liable

for all obligations pertaining to the venture and the actions of the joint venture bind

the individual co-venturers.” Id. The essential elements of a joint venture are “an

agreement to share profits and joint management and control of the business

enterprise.” Dailey v. Ayers Land Dev., LLC, 825 S.E.2d 351, 358 (W. Va. 2019).

Determining whether or not a joint venture exists is “normally a question to be

answered by the trier of fact.” Armor, 535 S.E.2d at 742 (citing Bowers v. Wurzburg,

207 W.Va. 28, 528 S.E.2d 475, 484 (1999)).

      In this case, although Defendants Suddenlink Entities are separate corporate

entities, Plaintiff alleges sufficient facts in the Complaint to plausibly plead joint

liability through a theory of joint venture. Plaintiff alleges that Defendant Cebridge



                                            6
   Case 2:20-cv-00258 Document 27 Filed 08/04/20 Page 7 of 8 PageID #: 190



signed a franchise agreement with the Kanawha County Commission to provide cable

television, internet, and associated services in Kanawha County West Virginia. See

Pl.’s Compl. Ex. A [ECF No.1–1] ¶ 33. Plaintiff further alleges that Defendants

Cequel Communications, LLC, Cequel III Communications I, LLC, Cequel III

Communications II, LLC, and Universal are partners and agents operating a joint

venture with Defendant Cebridge in providing those services to customers in

Kanawha County. Id. at ¶ 34. According to Plaintiff, these Defendants entered into

an agreement to provide the services required in the franchise agreement. See id. The

franchise agreement provides that Defendants Suddenlink Entities shall be

responsible for all acts or omissions of its contractors or subcontractors. Id. ¶ 36.

Taking the factual allegations in the Complaint as true, there is a sufficient basis for

imposing liability based on joint venture as to satisfy the pleading standard. Thus,

dismissing the Complaint at this point would be premature.

      Moreover, the Complaint plausibly alleges that Defendants Suddenlink

Entities were liable for the allegedly tortious acts of Defendant Whitehurst. The

agreement requires Defendants Suddenlink Entities to ensure that work, performed

by its contractors and subcontractors, complies with the requirements of the franchise

and applicable law as well as standard of ordinary care. Id. ¶¶ 36, 37. The Complaint

claims that Defendants Suddenlink Entities contracted with Defendant Intec

whereby Defendant Intec would complete the object of the joint venture, i.e. the

installation and repair services for Defendant Suddenlink Entities’ customers that

were subject to the franchise agreement. See id. at ¶¶ 39, 40. The Complaint alleges



                                           7
   Case 2:20-cv-00258 Document 27 Filed 08/04/20 Page 8 of 8 PageID #: 191



that Intec then entered into a contract with STL, which contracted with Defendant

Whitehurst to perform the installation and repair services at issue. Id. at ¶¶ 40–43.

The Complaint alleges that Defendants Suddenlink Entities maintained supervisory

control, specified the work conditions, supplied equipment, provided the workplace,

and kept control of the means and manner of the performance of Defendant

Whitehurst on these jobs. Id. at ¶ 44. Plaintiff alleges that Defendant Whitehurst was

acting within the scope of his employment when he “negligently operated his vehicle

in a gross, negligent, wanton, and reckless manner, as to cause it to crash head-on

into” Plaintiff Thompson’s car. Id. at ¶ 46. The Complaint plausibly states a claim

upon which relief can be granted against Defendants Suddenlink Entities.

Defendants’ Motion is DENIED.

   IV.     Conclusion

         Defendants’ Motion to Dismiss, [ECF No. 7], is DENIED. The court DIRECTS

the Clerk to send a copy of this Order to counsel of record and any unrepresented

party.

                                                    ENTER:        August 4, 2020




                                          8
